United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 24, 2003

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 02-40760
                        Conference Calendar



R. WAYNE JOHNSON,

                                    Plaintiff-Appellant,

versus

JANA WHATLEY, Judge; JOEL B. JOHNSON, Judge;
CHARLES ELDRED,


                                    Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-02-CV-107
                       --------------------

Before DeMOSS, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     R. Wayne Johnson, Texas prisoner # 282756, seeks leave to

proceed in forma pauperis (IFP) following the district court’s

certification that his appeal from the dismissal of his 42 U.S.C.

§ 1983 complaint was frivolous.   In his 42 U.S.C. § 1983

complaint, Johnson challenged the constitutionality of TEX. CIV.

PRAC. & REM. CODE ANN. § 11.101 and sought declaratory and



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-40760
                                  -2-

injunctive relief.    As an initial matter, Johnson’s motion to

file a supplemental brief is GRANTED.

     By seeking IFP status in this court, Johnson is challenging

the district court’s certification that his appeal is not taken

in good faith.    See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir.

1997).    Johnson has failed to show that the district court abused

its discretion in finding that his complaint was barred by the

Younger** abstention doctrine.    See Middlesex County Ethics Comm.

v. Garden State Bar Ass’n, 457 U.S. 423, 432 (1982); Nationwide

Mut. Ins. Co. v. Unauthorized Practice of Law Comm., 283 F.3d

650, 652 (5th Cir. 2002).    Nor has he shown that the state court

contempt proceeding was undertaken in bad faith or with an intent

to harass him.    See Younger, 401 U.S. at 56; Perez v. Ledesma,

401 U.S. 82, 85 (1971).

     Johnson has failed to show that he will present a

nonfrivolous issue on appeal.    Accordingly, the district court’s

order certifying that the appeal is frivolous is upheld,

Johnson’s request for IFP status is DENIED, and his appeal is

DISMISSED as frivolous.    See Baugh, 117 F.3d at 202 & n.24; 5TH

CIR. R. 42.2.    The dismissal of his complaint and appeal as

frivolous each count as one strike for purposes of 28 U.S.C.

§ 1915(g), and he has already received two strikes as a result of

the dismissal of his 42 U.S.C. § 1983 complaint and appeal as

frivolous in Johnson v. Tepper, No. 02-51232 (5th Cir. March 31,


     **
          Younger v. Harris, 401 U.S. 37 (1971).
                           No. 02-40760
                                -3-

2003)(unpublished).   See Adepegba v. Hammons, 103 F.3d 383, 388

(5th Cir. 1996).   Therefore, Johnson has accumulated four

“strikes” under 28 U.S.C. § 1915(g), and he is BARRED from

bringing any civil action or appeal IFP while he is incarcerated

or detained in any facility unless he shows that he is under

imminent danger of serious physical injury.   Johnson’s motion for

appointment of counsel is DENIED.

     MOTION TO FILE SUPPLEMENTAL BRIEF GRANTED; IFP DENIED;

APPEAL DISMISSED; THREE-STRIKES BAR IMPOSED; MOTION FOR

APPOINTMENT OF COUNSEL DENIED.